Title: To Benjamin Franklin from Vergennes, 5 August 1783
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


          
            A Versles le 5. Aoust 1783.
          
          J’ai l’honneur, Monsieur, de vous addresser la copie d’un mémoire qui
            m’a été présenté par le Sr. Baÿard;
            Comme les demandes de ce particulier me semblent justes, je me fais un devoir de vous
            les transmettre en vous priant de les recommander en Amérique.
          J’ai l’Honneur d’être très sincérement, Monsieur, votre très humble et très obéissant
            Serviteur./.
          
            De Vergennes
          
        